                        Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 1 of 15



            1      COOLEY LLP                                      QUINN EMANUEL URQUHART &
                   HEIDI L. KEEFE (178960)                         SULLIVAN, LLP
            2      (hkeefe@cooley.com)                             James R. Asperger (Bar No. 83188)
                   MARK R. WEINSTEIN (193043)                      jamesasperger@quinnemanuel.com
            3      (mweinstein@cooley.com)                         Yury Kapgan (Bar No. 218366)
                   MATTHEW J. BRIGHAM (191428)                     yurykapgan@quinnemanuel.com
            4      (mbrigham@cooley.com)                           Ian S. Shelton (Bar No. 264863)
                   LOWELL D. MEAD (223989)                         ianshelton@quinnemanuel.com
            5      (lmead@cooley.com)                              865 S. Figueroa Street, 10th Floor
                   BENJAMIN S. LIN (232735)                        Los Angeles, CA 90017
            6      (blin@cooley.com)                               Telephone: (213) 443-3000
                   MARK A. ZAMBARDA (314808)                       Facsimile: (213) 443-3100
            7      (mzambarda@cooley.com)
                   3175 Hanover Street                             Kevin P.B. Johnson (Bar No. 177129)
            8      Palo Alto, CA 94304-1130                        kevinjohnson@quinnemanuel.com
                   Telephone: (650) 843-5000                       Victoria F. Maroulis (Bar No. 202603)
            9      Facsimile: (650) 849-7400                       victoriamaroulis@quinnemanuel.com
                                                                   Pushkal Mishra (Bar No. 298695)
          10       MICHAEL G. RHODES (116127)                      pushkalmishra@quinnemanuel.com
                   (rhodesmg@cooley.com)                           555 Twin Dolphin Drive, 5th Floor
          11       MATTHEW D. CAPLAN (260388)                      Redwood Shores, CA 94065
                   (mcaplan@cooley.com)                            Telephone: (650) 801-5000
          12       101 California Street                           Facsimile: (650) 801-5100
                   San Francisco, CA 94111-5800
          13       Telephone: (415) 693-2000                       Jordan R. Jaffe (Bar No. 254886)
                   Facsimile: (415) 693-2222                       jordanjaffe@quinnemanuel.com
          14                                                       50 California Street, 22nd Floor
                   Attorneys for Plaintiff                         San Francisco, CA 94111
          15       FACEBOOK, INC.                                  Telephone: (415) 875-6600
                                                                   Facsimile: (415) 875-6700
          16
                                                                   Attorneys for Defendants and Counterclaimants
          17                                                       BlackBerry Limited and BlackBerry Corporation

          18
                                                UNITED STATES DISTRICT COURT
          19                                   NORTHERN DISTRICT OF CALIFORNIA
                                                     OAKLAND DIVISION
          20

          21       FACEBOOK, INC.,                                     Case No. 4:18-cv-05434-JSW
                   a Delaware corporation,
          22                                                           JOINT CASE MANAGEMENT STATEMENT
                               Plaintiff and Counter-Defendant,        UNDER FED. R. CIV. P. 26(F)
          23
                          v.
          24
                   BLACKBERRY LIMITED,
          25       a Canadian corporation, and
                   BLACKBERRY CORPORATION,
          26       a Delaware corporation,
          27                   Defendants and Counterclaimants.
          28
  COOLEY LLP                                                                      JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW
                                                                  1.                              4:18-CV-5434-JSW
   PALO ALTO
                        Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 2 of 15



            1             Plaintiff Facebook, Inc. (“Facebook”) and Defendants BlackBerry Limited and BlackBerry

            2      Corporation (collectively, “BlackBerry”) jointly submit this Joint Case Management Statement

            3      pursuant to Civil Local Rule 16-9. A conference was held between Facebook and BlackBerry

            4      (collectively, “Parties”) on November 19, 2018, by and through their attorneys. This Joint Case

            5      Management Statement complies with and addresses the issues identified in the Standing Order for

            6      All Judges of the Northern District of California.

            7      1. Jurisdiction And Service

            8             The Parties agree that the Court has subject matter jurisdiction over Facebook’s claims

            9      pursuant to 28 U.S.C. §§ 1331 and 1338, and over BlackBerry’s counterclaims pursuant to 28 U.S.C.

          10       §§ 2201 and 2202. There are no issues regarding personal jurisdiction or venue, and no parties remain

          11       to be served.

          12       2. Facts

          13              The inclusion of these summaries in this Joint Case Management Statement should not be

          14       construed as an admission or adoption by any party of any factual or legal contention alleged by the

          15       other party.

          16              Facebook’s Statement

          17              Facebook is a corporation duly organized and existing under the laws of the State of Delaware,

          18       with a principal place of business in Menlo Park, California. On September 4, 2018, Facebook filed

          19       this action against BlackBerry in this District. Facebook alleges that BlackBerry has infringed U.S.

          20       Patent Nos. 8,429,231 (“the ’231 patent”), 7,567,575 (“the ’575 patent”), 6,345,841 (“the ’841

          21       patent”), 7,228,432 (“the ’432 patent”), 6,744,759 (“the ’759 patent”), and 7,302,698 (“the ’698

          22       patent”) (collectively, “the Patents-in-Suit”). Facebook seeks relief including damages no less than a

          23       reasonable royalty.

          24              BlackBerry’s Statement

          25              BlackBerry Limited is a corporation organized and existing under the laws of Canada, having

          26       its principal place of business at 2200 University Avenue East, Waterloo, Ontario, Canada N2K 0A7.

          27       BlackBerry Corp. is a corporation organized and existing under the laws of the State of Delaware,

          28       having its principal place of business at 3001 Bishop Drive, Suite 400, San Ramon, California, 94583.
  COOLEY LLP
                                                                                       JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                    2.                                 4:18-CV-5434-JSW
   PALO ALTO
                          Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 3 of 15



            1      On November 12, 2018, BlackBerry filed its Answer to Facebook’s Complaint: (1) denying the

            2      allegation that BlackBerry infringed the Patents-in-Suit; (2) asserting affirmative defenses against

            3      Facebook’s claims; and (3) alleging counterclaims of non-infringement and invalidity of the Patents-

            4      in-Suit and requesting relief including an entry of judgment that Facebook’s claims be dismissed with

            5      prejudice.

            6      3. Legal Issues

            7              The Parties have identified the following principal factual and legal issues in dispute, without

            8      limitation as to other potential disputes:

            9             Whether BlackBerry is liable for infringement of the Patents-in-Suit under 35 U.S.C. § 271.

          10              Whether the asserted claims of the Patents-in-Suit are invalid under 35 U.S.C. §§ 101, 102,

          11               103, and 112.

          12              Construction of any disputed patent claim terms.

          13              The amount of relief due to either party, including monetary relief under 35 U.S.C. §§ 283,

          14               284 and/or 285.

          15       4. Motions

          16               None.

          17       5. Amendment of Pleadings

          18               The Parties propose, subject to approval of the Court, setting a deadline for seeking leave to

          19       amend pleadings after claim construction as part of the Court’s Post-Claim Construction Joint Case

          20       Management Status Report and case scheduling procedures.

          21       6. Evidence Preservation

          22               Counsel for the Parties have advised their respective clients to refrain from any document

          23       destruction and to cease any document destruction program of any electronic or hard copy materials.

          24               The Parties certify that they have reviewed the Guidelines Relating to Discovery of

          25       Electronically Stored Information (“ESI Guidelines”) and confirm that they have met and conferred

          26       pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve

          27       evidence relevant to the issues in this action, including the guidance specified in ESI Guidelines 2.01

          28       and 2.02 and the Checklist for ESI Meet and Confer.
  COOLEY LLP
                                                                                         JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                    3.                                   4:18-CV-5434-JSW
   PALO ALTO
                        Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 4 of 15



            1             As a general matter, the Parties have undertaken steps, within reasonable bounds, to preserve

            2      documents and ESI potentially relevant to this case. These steps include, but are not limited to, putting

            3      in place a litigation hold for both hardcopy documents and electronically stored information.

            4      7. Disclosures

            5             Pursuant to a joint stipulation filed with the Court on November 30, 2018, the Parties have

            6      agreed to serve their respective initial disclosures under Fed. R. Civ. P. 26(a)(1)(A) on January 8, 2019

            7      rather than the default deadline of Fed. R. Civ. P. 26(a)(1)(C).

            8      8. Discovery

            9              A.       Discovery Taken to Date

          10               Facebook served its first set of requests for production of documents on BlackBerry by

          11        mail on October 10, 2018.

          12               BlackBerry served its first set of requests for production of documents on Facebook by

          13        e-mail and U.S. mail on November 19, 2018.

          14               B.       Scope of Anticipated Discovery

          15        Facebook’s Statement:

          16               Facebook anticipates that discovery will include: (1) technical discovery related to

          17        BlackBerry’s accused products; (2) financial, sales, and marketing discovery relating to

          18        BlackBerry’s accused products; and (3) additional discovery relevant to Facebook’s claims for

          19        infringement and damages.

          20        BlackBerry’s Statement:

          21               BlackBerry anticipates that discovery will include discovery related to the Patents-in-

          22        Suit, including claimed inventions, priority dates, prosecution histories, relevant prior art,

          23        inventorship, ownership, sale, licensing, revenue, enforceability, and other matters relevant and

          24        proportional to the needs of BlackBerry’s counterclaims of non-infringement and invalidity.

          25        BlackBerry also anticipates discovery of “a non-binding, good-faith estimate of the damages

          26        range expected for the case along with an explanation for the estimates” pursuant to Patent Local

          27        Rule 2-1(b)(5), and an identification of damages contentions under Patent Local Rule 3.8.

          28        See Twilio, Inc. v. Telesign Corp., No. 16-2925, Docket No. 152 (N.D. Cal. Nov. 17, 2017).
  COOLEY LLP
                                                                                         JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                    4.                                   4:18-CV-5434-JSW
   PALO ALTO
                       Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 5 of 15



            1
                          C.          Proposed Limitations or Modification of the Discovery Rules
            2
                                 i.          Service: The Parties agree that, to the extent possible in light of the
            3
                   volume of the submission, all court filings, to the extent not served through ECF (namely, filings
            4
                   under seal), will be served on the other party by email, and such service shall constitute proper
            5
                   service under Fed. R. Civ. P. 5(b)(2)(E). Moreover, the Parties agree that each party may serve
            6
                   discovery, in lieu of other service methods, by email under the Fed. R. Civ. P. 5(b)(2)(E).
            7
                                ii.          Electronic Discovery: The Parties are in the process of meeting and
            8
                   conferring regarding the procedures to be used and the format in which Electronically Stored
            9
                   Information (“ESI”), including any requested email, is to be produced. The Parties are in the
          10
                   process of negotiating the terms of a stipulated order governing the production of electronically
          11
                   stored information.
          12
                               iii.          Privilege Logs: The Parties agree to negotiate the potential scope and
          13
                   content of the Parties’ respective privilege logs, if any, at an appropriate phase of discovery.
          14
                               iv.           Protective Order: The Parties are in the process of negotiating the terms
          15
                   of a stipulated protective order. In the meantime, Patent L.R. 2-2 Interim Model Protective
          16
                   Order will govern the production of confidential information.
          17
                                v.           Requests for Admission, Requests for Production of Documents and
          18
                   Things, and Depositions:
          19
                                      1.     The Parties agree that each Party may propound 25 requests for
          20
                                      admission, except for requests directed to the authenticity of documents.
          21
                                      2.     The Parties agree that emails need not be produced in response to a
          22
                                      request for production of documents served pursuant to Federal Rule of Civil
          23
                                      Procedure 34. The Parties agree that any email discovery will be conducted as
          24
                                      part of the ESI discovery procedures that the Parties are negotiating.
          25
                                      3.     The Parties agree that each Party may take no more than 120 hours of
          26
                                      depositions of the other Party’s party fact witnesses, including Rule 30(b)(1) and
          27
                                      Rule 30(b)(6) witnesses. The Parties do not impose a limit on depositions of non-
          28
  COOLEY LLP
                                                                                           JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                      5.                                   4:18-CV-5434-JSW
   PALO ALTO
                   Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 6 of 15



            1
                               party witnesses. The parties agree to discuss any proposed limits regarding
            2
                               expert witness depositions as part of the Court’s Post-Claim Construction Joint
            3
                               Case Management Status Report and case scheduling procedures.
            4
                         vi.          Federal Rule of Evidence 502 Agreement:
            5
                               1.     When a Producing Party gives notice to Receiving Parties that certain
            6
                               inadvertently produced material is subject to a claim of privilege or other
            7
                               protection, the obligations of the Receiving Parties are those set forth in Federal
            8
                               Rule of Civil Procedure 26(b)(5)(B). Pursuant to Federal Rule of Evidence
            9
                               502(d), the production of a privileged or work-product-protected document is not
          10
                               a waiver of privilege or protection from discovery in this case or in any other
          11
                               federal or state proceeding. For example, the mere production of privilege or
          12
                               work-product-protected documents in this case as part of a mass production is
          13
                               not itself a waiver in this case or any other federal or state proceeding. A
          14
                               Producing Party may assert privilege or protection over produced documents at
          15
                               any time by notifying the Receiving Party in writing of the assertion of privilege
          16
                               or protection. This provision is not intended to modify whatever procedure may
          17
                               be established in an e-discovery order that provides for production without prior
          18
                               privilege review.
          19
                               2.     The Parties agree to enter in the following agreement pursuant to Rule
          20
                               502(d) of the Federal Rules of Evidence. Subject to the provisions herein, if a
          21
                               party (the “Producing Party”) discloses information in connection with the
          22
                               pending litigation that the Producing Party thereafter claims to be privileged or
          23
                               protected by the attorney-client privilege or work product protection (“Protected
          24
                               Information”), the disclosure of that Protected Information will not constitute or
          25
                               be deemed a waiver or forfeiture—in this or any other action—of any claim of
          26
                               privilege or work product protection that the Producing Party would otherwise
          27
                               be entitled to assert with respect to the Protected Information and its subject
          28
  COOLEY LLP
                                                                                    JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                6.                                  4:18-CV-5434-JSW
   PALO ALTO
                        Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 7 of 15



            1
                                  matter.
            2
                                  3.        A Producing Party must notify the party receiving the Protected
            3
                                  Information (“the Receiving Party”), in writing, that it has disclosed that
            4
                                  Protected Information without intending a waiver by the disclosure. Upon receipt
            5
                                  of notification, the Receiving Party shall immediately take all reasonable steps to
            6
                                  destroy or return all copies, electronic or otherwise, of such documents or other
            7
                                  information, and shall provide a certification that it will cease further review,
            8
                                  dissemination, and use of the Protected Information. The Receiving Party’s
            9
                                  reasonable steps shall not require the return or destruction of Protected
          10
                                  Information that is stored on backup storage media made in accordance with
          11
                                  regular data backup procedures for disaster recovery purposes. Backup storage
          12
                                  media will not be restored for purposes of returning or certifying destruction of
          13
                                  Protected Information, but such retained information shall continue to be treated
          14
                                  in accordance with the Order.
          15
                                  4.        This Order shall be interpreted to provide the maximum protection
          16
                                  allowed to the Producing Party by Federal Rule of Evidence 502(d). The
          17
                                  provisions of Federal Rule of Evidence 502(b)(2) are inapplicable to the
          18
                                  production of Protected Information under this Order. However, if for any
          19
                                  reason, a Court finds that this provision is inapplicable to Protected Information,
          20
                                  then Rule 502(b) will apply in its absence.
          21

          22       9. Class Actions

          23              Not applicable.

          24       10. Related Cases

          25              There are no cases related to this proceeding before any other court or administrative body.

          26       11. Relief

          27              The parties do not seek to modify the disclosure requirements of Patent Local Rule 2-1(b)(5)

          28       or Patent Local Rules 3-8 and 3-9 related to damages.
  COOLEY LLP
                                                                                       JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                   7.                                  4:18-CV-5434-JSW
   PALO ALTO
                        Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 8 of 15



            1      Facebook’s Statement:

            2             Facebook seeks the relief requested in its prayers for relief in its Complaint (Dkt. No. 1). In

            3      addition, Facebook states that Title 35 of the United States Code, section 284 provides: “[u]pon finding

            4      for the claimant the court shall award the claimant damages adequate to compensate for the

            5      infringement, but in no event less than a reasonable royalty for use made of the invention by the

            6      infringer, together with interest and costs as fixed by the court.” Facebook intends to seek pre-

            7      judgment and post-judgment interest and costs as fixed by the Court.

            8             Patent Local Rule 2-1(b)(5) disclosure. The reasonable royalty analysis that Facebook

            9      intends to pursue is guided by a range of factors as set forth in Georgia Pac. Corp. v. U.S. Plywood

          10       Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970). Pursuant to Patent Local Rule 2-1(b)(5) and the

          11       Court’s Standing Order For All Judges, Facebook states that it is presently unable to provide an

          12       estimate of the damages range expected for this case. The computation of damages will likely depend

          13       on numerous factors that will be the subject of fact and expert discovery, including but not limited to

          14       discovery of non-public information maintained by BlackBerry relating to its accused products. For

          15       example, Facebook expects that discovery may be provided and related analysis may be performed of

          16       non-public information such as:

          17                     Revenue and financial information relating to the BlackBerry products, services, and

          18                      features accused of infringement;

          19                     Pricing and sales information relating to the BlackBerry products, services, and features

          20                      accused of infringement;

          21                     Any relevant intellectual property agreements that BlackBerry may have entered into

          22                      and their comparability to the hypothetical negotiation;

          23                     Market research, analyses, projections, and forecasts relating to the BlackBerry

          24                      products, services, and features accused of infringement;

          25                     Usage data, metrics, research, analyses, surveys, and other information regarding usage

          26                      of the BlackBerry products, services, and features accused of infringement by

          27                      BlackBerry’s customers and end-users.

          28              Pursuant to Patent Local Rule 2-1(b)(5), Facebook further states that it expects to be in a
  COOLEY LLP
                                                                                         JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                    8.                                   4:18-CV-5434-JSW
   PALO ALTO
                        Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 9 of 15



            1      position to provide an estimate of the damages range and accompanying explanation after sufficient

            2      discovery has been completed in this action, which will depend in part upon BlackBerry’s willingness

            3      to provide timely and fulsome discovery of relevant non-public documents and information.

            4      BlackBerry’s Statement:

            5             BlackBerry seeks the relief requested in its prayers for relief in its Answer (Docket No. 19).

            6      Relatedly, BlackBerry contends that it does not infringe the Asserted Patents, that the asserted claims

            7      are invalid, and that it has no liability to Facebook. On that basis, BlackBerry asserts that Facebook

            8      is entitled to no damages. Additional factors supporting BlackBerry’s contention include the limited

            9      scope of the claimed inventions and that any differences between the Asserted Patents and the prior

          10       art (if any) are trivial. To the extent Facebook is due any damages for the alleged infringement,

          11       additional discovery is necessary for BlackBerry to provide a more specific expected damages range,

          12       including Facebook’s service of infringement and damages contentions, discovery from Facebook

          13       concerning its licensing policies and practices (if any), and Facebook’s production of agreements

          14       concerning the license or transfer of any rights in the Asserted Patents (including the financial terms

          15       of which those rights were conveyed). BlackBerry intends to offer expert testimony on damages at

          16       the appropriate time. Among other things, BlackBerry reserves the right to seek an award of costs,

          17       expenses, and/or reasonable attorneys’ fees in connection with this action should this prove to be an

          18       exceptional case, as well as any other award that the Court deems just and proper. To that end,

          19       BlackBerry will seek timely compliance with Facebook’s obligations under Patent Local Rule 3.8

          20       pursuant to the agreed schedule set forth in Section 17 below. See Twilio, Inc. v. Telesign Corp., No.

          21       16-2925, Docket No. 152 (N.D. Cal. Nov. 17, 2017).

          22       12. Settlement and ADR

          23              The Parties have complied with ADR L.R. 3-5.

          24       13. Consent to Magistrate Judge For All Purposes

          25              The Parties do not consent to proceed before a Magistrate Judge for all purposes.

          26       14. Other References

          27              The Parties do not believe the case is suitable for reference to binding arbitration, a special

          28       master, or the Judicial Panel on Multidistrict Litigation.
  COOLEY LLP
                                                                                        JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                     9.                                 4:18-CV-5434-JSW
   PALO ALTO
                          Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 10 of 15



            1      15. Narrowing of Issues

            2                It is premature for the Parties to determine which material facts or legal issues in this case will

            3      be resolved by stipulation, if any.

            4      16. Expedited Trial Procedure

            5                The Parties do not believe this case that can be handled on an expedited basis with streamlined

            6      procedures.

            7      17. Scheduling

            8                The Parties propose the following schedule:

            9
                                     Event                                             Date
          10
                       Case Management Conference                   Friday, December 14, 2018
          11           Deadline for BlackBerry to amend its         January 8, 20191
                       Answer as a matter of course
          12
                       Rule 26(a)(1) Initial Disclosures            January 8, 2019
          13
                       Disclosure of Asserted Claims and            [14 days after the Initial Case Management
          14           Infringement Contentions by Plaintiff        Conference + 14 days for holidays]
                       (Patent L.R. 3-1 & 3-2).
          15                                                        January 8, 2019

          16           Invalidity Contentions by Defendants         [45 days after service of Infringement
                       (Patent L.R. 3-3 and 3-4).                   Contentions]
          17
                                                                    February 25, 2019
          18           Exchange of Proposed Terms for Claim         [14 days after service of Invalidity Contentions]
                       Construction (Patent L.R. 4-1)
          19                                                        March 11, 2019
          20           Exchange of Preliminary Constructions        [21 days after exchange of claim terms]
                       and Extrinsic Evidence (Patent L.R. 4-2).
          21                                                        April 1, 2019
          22           Plaintiff’s Damages Contentions (Patent      [50 days after service of Invalidity Contentions]
                       L.R. 3-8).
          23                                                        April 16, 2019

          24           Joint Claim Construction and Prehearing      [60 days after service of Invalidity Contentions]
                       Statement (Patent L.R. 4-3).
          25                                                        April 24, 2019
                       Responsive Damages Contentions               [30 days after service of Damages Contentions]
          26           (Patent L.R. 3-9)
          27
                   1
                      Pursuant to a joint stipulation filed with the Court on November 30, 2018, the Parties have agreed
          28       to extend the deadline for BlackBerry to amend its answer as a matter of course until January 8, 2019.
  COOLEY LLP
                                                                                             JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                       10.                                   4:18-CV-5434-JSW
   PALO ALTO
                       Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 11 of 15



            1                         Event                                              Date
                                                                  May 16, 2019
            2
                    Completion of Claim Construction              [30 days after joint claim construction statement]
            3       Discovery (Patent L.R. 4-4).
                                                                  May 27, 2019
            4
                    Opening Claim Construction Brief by           [45 days after joint claim construction statement]
            5       Plaintiff (Patent L.R. 4-5(a))
                                                                  [June 10, 2019]
            6       Responsive Claim Construction Brief by        [21 days after opening claim construction brief]
                    Defendant (Patent L.R. 4-5(b)).
            7                                                     July 1, 2019
                    Reply Claim Construction Brief By             [14 days after responsive claim construction brief]
            8       Plaintiff (Patent L.R. 4-5(c)).
                                                                  July 15, 2019
            9
                    Tutorial & Claim Construction Hearing         At the Court’s convenience
          10        (L.R. 4-6; Standing Order for Patent
                    Cases, at 3).
          11
                   18. Trial
          12
                          The Parties request a trial by jury. The Parties jointly expect that the case can be tried in
          13
                   approximately seven days.
          14
                   19. Disclosure of Non-party Interested Entities or Persons
          15
                          The Parties have filed their Certifications of Interested Entities or Persons.
          16
                   20. Professional Conduct
          17
                          All attorneys of record for the Parties have reviewed the Guidelines for Professional Conduct
          18
                   for the Northern District of California.
          19
                   21. Patent Local Rule 2-1(b) Proposals
          20
                          In accordance with P.L.R. 2-1(b), the Parties have addressed the following topics:
          21
                          a.      The Parties’ positions on scheduling of deadlines in the Patent Local Rules are
          22
                   discussed above.
          23
                          b.      At this time, the Parties do not anticipate any claim construction discovery beyond
          24
                   that contemplated by the Patent Local Rules.
          25
                          c.      The Parties currently do not anticipate live testimony at the claim construction
          26
                   hearing, but should that change, the Party seeking to present live testimony will follow the Court’s
          27
                   Standing Order for Patent Cases.
          28
  COOLEY LLP
                                                                                         JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                    11.                                  4:18-CV-5434-JSW
   PALO ALTO
                       Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 12 of 15



            1             d.      The Parties anticipate submitting technology tutorials and will follow the Court’s

            2      Standing Order for Patent Cases.

            3             e.      Facebook anticipates providing a good-faith estimate of damages after obtaining

            4      sufficient discovery in this action. As described in Section 11 above, BlackBerry contends that it

            5      does not infringe the Asserted Patents, that the asserted claims are invalid, and that it has no liability

            6      to Facebook. On that basis, BlackBerry asserts that Facebook is entitled to no damages. BlackBerry

            7      reserves the right to seek an award of costs, expenses, and/or reasonable attorneys’ fees in

            8      connection with this action should this prove to be an exceptional case, as well as any other award

            9      that the Court deems just and proper.

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                           JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                     12.                                   4:18-CV-5434-JSW
   PALO ALTO
                      Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 13 of 15



            1      Dated: December 7, 2018            COOLEY LLP

            2

            3                                         /s/ Heidi L. Keefe

            4                                         HEIDI L. KEEFE (178960)
                                                      (hkeefe@cooley.com)
            5                                         MARK R. WEINSTEIN (193043)
                                                      (mweinstein@cooley.com)
            6                                         MATTHEW J. BRIGHAM (191428)
                                                      (mbrigham@cooley.com)
            7                                         LOWELL D. MEAD (223989)
                                                      (lmead@cooley.com)
            8                                         BENJAMIN S. LIN (232735)
                                                      (blin@cooley.com)
            9                                         MARK A. ZAMBARDA (314808)
                                                      (mzambarda@cooley.com)
          10                                          3175 Hanover Street
                                                      Palo Alto, CA 94304-1130
          11                                          Telephone: (650) 843-5000
                                                      Facsimile: (650) 849-7400
          12
                                                      COOLEY LLP
          13                                          MICHAEL G. RHODES (116127)
                                                      (rhodesmg@cooley.com)
          14                                          MATTHEW D. CAPLAN (260388)
                                                      (mcaplan@cooley.com)
          15                                          101 California Street
                                                      San Francisco, CA 94111-5800
          16                                          Telephone: (415) 693-2000
                                                      Facsimile: (415) 693-2222
          17

          18                                          Attorneys for Plaintiff
                                                      FACEBOOK, INC.
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                            JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                       13.                                  4:18-CV-5434-JSW
   PALO ALTO
                      Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 14 of 15



            1      Dated: December 7, 2018            QUINN EMANUEL URQUHART &
                                                      SULLIVAN, LLP
            2
                                                      /s/ James R. Asperger
            3
                                                      James R. Asperger (Bar No. 83188)
            4
                                                      jamesasperger@quinnemanuel.com
            5                                         Yury Kapgan (Bar No. 218366)
                                                      yurykapgan@quinnemanuel.com
            6                                         Ian S. Shelton (Bar No. 264863)
                                                      ianshelton@quinnemanuel.com
            7                                         865 S. Figueroa Street, 10th Floor
            8                                         Los Angeles, CA 90017
                                                      Telephone: (213) 443-3000
            9                                         Facsimile: (213) 443-3100

          10                                          Kevin P.B. Johnson (Bar No. 177129)
                                                      kevinjohnson@quinnemanuel.com
          11
                                                      Victoria F. Maroulis (Bar No. 202603)
          12                                          victoriamaroulis@quinnemanuel.com
                                                      Pushkal Mishra (Bar No. 298695)
          13                                          pushkalmishra@quinnemanuel.com
                                                      555 Twin Dolphin Drive, 5th Floor
          14                                          Redwood Shores, CA 94065
          15                                          Telephone: (650) 801-5000
                                                      Facsimile: (650) 801-5100
          16
                                                      Jordan R. Jaffe (Bar No. 254886)
          17                                          jordanjaffe@quinnemanuel.com
                                                      50 California Street, 22nd Floor
          18
                                                      San Francisco, CA 94111
          19                                          Telephone: (415) 875-6600
                                                      Facsimile: (415) 875-6700
          20
                                                      Attorneys for Defendants and Counterclaimants
          21                                          BlackBerry Limited and BlackBerry Corporation
          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                              JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                       14.                                    4:18-CV-5434-JSW
   PALO ALTO
                       Case 4:18-cv-05434-JSW Document 30 Filed 12/07/18 Page 15 of 15



            1                                          FILER’S ATTESTATION

            2
                          I, Heidi L. Keefe, am the ECF user whose ID and password were used to file this Joint Rule
            3
                   26(f) Report. Pursuant to L.R. 5-4.3.4.(a)(2), I hereby attest that counsel for Defendants concurred
            4
                   in the filing of this document.
            5
                          Executed on December 7, 2018 at Palo Alto, California.
            6

            7
                                                                         /s/ Heidi L. Keefe
            8                                                            Heidi L. Keefe

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                         JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW                                                   15.                                   4:18-CV-5434-JSW
   PALO ALTO
